—Appeal from orders of disposition, Family Court, Bronx County (Allen Alpert, J.), entered on or about May 14, 1998, which, upon findings of neglect, placed the subject children in the custody of the Commissioner of Social Services for a period of 12 months, unanimously dismissed as moot, without costs.
The appeal is moot, the orders brought up having expired and subsequent orders extending placement having been entered (see, Matter of Rosalie C., 254 AD2d 40). Concur— Andrias, J.P., Sullivan, Wallach, Rubin and Gonzalez, JJ.